                 Case 2:19-cv-01737-SPL Document 16 Filed 06/11/19 Page 1 of 3




 1   TRINETTE G. KENT (State Bar No. 025180)
     3219 E Camelback Rd #588
 2    1
     Phoenix, AZ 85018
 3   Telephone:
      4          (480) 247-9644
     Facsimile: (480) 717-4781
 4   E-mail: tkent@lemberglaw.com
 5
     Anthony Paronich, admitted pro hac vice
 6   Email: anthony@paronichlaw.com
     PARONICH LAW, P.C.
 7
     350 Lincoln Street, Suite 2400
 8   Hingham, MA 02043
     Telephone: (508) 221-1510
 9
10   Attorneys for Plaintiff
11                IN THE UNITED STATES DISTRICT COURT FOR
12                         THE DISTRICT OF ARIZONA
     _____________________________________
13
14
         Sidney Naiman, individually and on behalf          Case No. 2:19-cv-01737-JZB
         of a class of all persons and entities similarly
15       situated,
16
                       Plaintiff,                            NOTICE OF SETTLEMENT
17
         vs.
18
19       C.A.G. Credit and Business Services and
         Alan Hayon1
20
                       Defendants.
21
22
23
               Plaintiff Sidney Naiman and Defendants C.A.G. Credit and Business Services and
24
     Alon Hayon (“Defendants”) (together, the “Parties”) by and through their respective
25
26
27
     1
         Defendants’ response identifies this individual as Alon Hayon.
28
              Case 2:19-cv-01737-SPL Document 16 Filed 06/11/19 Page 2 of 3




 1   counsel write to advise the Court that the parties have tentatively reached a settlement in
 2   this matter and intend to file a Stipulation of Dismissal by July 5, 2019.
 3
 4          IT IS SO STIPULATED

 5
            By: /s/ Anthony I. Paronich         By: /s/ Amber D. Reece
 6
                  Anthony I. Paronich                 Amber D. Reece
 7                Attorney for Plaintiff              Attorney for Defendant
 8
                                  CERTIFICATE OF SERVICE
 9
            I hereby certify that on June 11, 2019, I electronically filed the foregoing with the
10
     Clerk of Court using the CM/ECF system which will automatically send notification to
11
12   all attorneys of record.
13                                                     By: /s/ Anthony I. Paronich
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
     Case 2:19-cv-01737-SPL Document 16 Filed 06/11/19 Page 3 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
